                                                                                    O
1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                 ) Case No. 2:17-cr-00714-CAS - 1
                                               )
12                     Plaintiff,              ) ORDER
13               v.                            )
                                               )
14
     AXEL FERNANDO GALVEZ,                     )
15                                             )
16                     Defendant.              )
                                               )
17
18
19         Presently before the Court is petitioner Axel Galvez’s (“Galvez”) “Motion for a
20   Judicial Recommendation for Extended Placement in a Residential Reentry
21   Center/Halfway House Pursuant to the Second Chance Act of 2007.” Dkt. 57 (“Mot.”).
22   The government filed an opposition on November 18, 2019. Dkt. 58 (“Opp.”). Galvez
23   filed a reply on December 30, 2019. Dkt. 61 (“Reply”).
24         On November 28, 2017, Galvez agreed to plead guilty to two criminal counts related
25   to the unlawful manufacturing and dealing of firearms in violation of 18 U.S.C. §
26   922(a)(1)(A) and 18 U.S.C. § 924(a)(1)(D). Dkt. 17. On March 12, 2018, the Court
27   sentenced Galvez to a term of 46 months imprisonment, to be followed by 3 years of
28   supervised release. Dkt. 48. The Court recommended “that [Galvez] be designated to a

                                               -1-
1    facility in Southern California, or as close thereto as possible.” Dkt. 48. Galvez currently
2    resides at the Federal Correction Institution in Lompoc, California. Mot. at 2.
3           Galvez contends that, pursuant to 18 U.S.C. § 3624, the Bureau of Prisons (“BOP”)
4    is required to evaluate inmates for Residential Reentry Center (“RRC”) placement near the
5    end of their sentences to prepare prisoners for reentry into the community. Reply at 5.
6    Accordingly, Galvez seeks “a non-binding, advisory judicial recommendation to the BOP
7    requesting that 12 months prior to his release, [Galvez] be considered for placement into
8    an RRC, which would best provide for his successful transition and return back into his
9    community.” Id.
10          In response, the government contends that “[i]t is not even clear that the Court retains
11   jurisdiction to change its recommendation regarding [Galvez’s] place of imprisonment.”
12   Opp. at 2. According to the government, the Court should “instead permit the Bureau of
13   Prisons, with its superior knowledge of [Galvez’s] history while incarcerated and the
14   available housing options, to determine independently where [Galvez] should be housed.”
15   Id. at 4.
16          As a preliminary matter, the Court notes that “the issuance of non-binding
17   recommendations to the BOP is separate and apart from the judgment, and thus does not
18   constitute an amendment or modification of sentence for which the court may lack
19   jurisdiction.” United States v. Hoffman, No. 2:15-cr-00234-JAM-1, 2018 WL 6634378,
20   at *2 (E.D. Cal. Dec. 19, 2018). As such, several courts have concluded that courts have
21   “discretion to make recommendations regarding RRC placement post-sentencing[.]”
22   United States v. Costa, No. 1:11-cr-0026-LJO-SAB, 2018 WL 1418352, at *1 (E.D. Cal.
23   Mar. 22, 2018) (emphasis added).
24          At this juncture, however, and in exercise of its discretion, the Court declines to issue
25   a recommendation to the BOP because the BOP “has more recent information about
26   [Galvez], knowledge of its own facilities and availability, and the institutional expertise to
27   decide the best placement.” United States v. Medina, No. 13-cr-112-BLG-SPW, 2017 WL
28   5505795, at *1 (D. Mont. Nov. 16, 2017). To the extent that the BOP determines that

                                                   -2-
1    Galvez is ineligible for placement at an RRC, Galvez is free to renew his request for a non-
2    binding advisory judicial recommendation from the Court that Galvez be placed at an RRC
3    for the year preceding his release.
4          For the foregoing reasons, the Court DENIES Galvez’s motion without prejudice.
5          IT IS SO ORDERED.
6
7    DATED: January 24, 2020
8
                                                           CHRISTINA A. SNYDER
9                                                      UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
